

115 S2901 IS: Expanding Telehealth Response to Ensure Addiction Treatment Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2901IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Thune (for himself, Mr. Warner, Mr. Cardin, Mr. Cornyn, Mr. Whitehouse, Mr. Grassley, Mr. Schatz, Mr. Wicker, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to expand the use of telehealth services for the
 treatment of opioid use disorder and other substance use disorders.1.Short titleThis Act may be cited as the Expanding Telehealth Response to Ensure Addiction Treatment Act or the eTREAT Act.2.Expanding the use of telehealth  services for the treatment of opioid use disorder and other
			 substance
 use disordersSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (4)(C)(i), by striking paragraph (6) and inserting paragraphs (6) and (7); and(2)by adding at the end the following new paragraph:(7)Treatment of substance use disorder services furnished through telehealth(A)Non-application of originating site requirementsThe requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2019, for purposes of treatment of substance use disorder, as determined by the Secretary.(B)No originating site facility fee for new sitesNo facility fee shall be paid under paragraph (2)(B) to an originating site with respect to a telehealth service described in subparagraph (A) if the originating site does not otherwise meet the requirements for an originating site under paragraph (4)(C).(C)ReportNot later than 5 years after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on the impact of this paragraph with respect to telehealth services on—(i)the utilization of health care items and services related to substance use disorders, including emergency department visits; and(ii)health outcomes related to substance use disorders, such as opioid overdose deaths..